Citation Nr: 0812861	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-30 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for idiopathic 
thrombocytopenia.

3.  Entitlement to service connection for degenerative joint 
disease of the back.

4.  Entitlement to service connection for degenerative joint 
disease of the left hip.

5.  Entitlement to service connection for degenerative joint 
disease of the right hip.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a right foot 
disability.

8.  Entitlement to service connection for a left foot 
disability.

9.  Entitlement to service connection for psychiatric 
disability/post traumatic stress disorder (PTSD). 

10.  Entitlement to service connection for alcoholism.

11.  Entitlement to service connection for a left ankle 
disability.

12.  Entitlement to service connection for headaches.

13.  Entitlement to service connection for a bilateral hand 
disability.  

14.  Entitlement to service connection for a bilateral leg 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
November 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2004, a 
statement of the case was issued in April 2004, and a 
substantive appeal was received in August 2004.  The veteran 
initially requested a Board hearing, but subsequently 
withdrew that request.

The issues of service connection for a left knee disability; 
degenerative joint disease of the back, left hip and right 
hip; a right and left foot disability; a left ankle 
disability; headaches; a bilateral hand disability; and a 
bilateral leg disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Idiopathic thrombocytopenia was not manifested during the 
veteran's active duty service or for many years after 
service, nor is it otherwise related to service. 

2.  Hypertension was not manifested during the veteran's 
active duty service or for many years after service, nor is 
it otherwise related to service.

3.  The veteran was diagnosed with a pre-existing personality 
disorder in service.  However, an acquired psychiatric 
disorder was not manifested during the veteran's active duty 
service or for many years after service, nor is it otherwise 
related to service.  

4.  Applicable law precludes an award of VA compensation for 
alcohol abuse disability which is not secondary to or a 
symptom of a service-connected disability.


CONCLUSIONS OF LAW

1.  Idiopathic thrombocytopenia was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).
  
3.  A chronic psychiatric disability, to include PTSD, was 
not incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

4.  VA compensation may not be paid for the veteran's alcohol 
abuse disability as a matter of law.  38 U.S.C.A. §§ 105, 
1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the issues addressed on the merits in this 
decision, the RO provided the appellant pre-adjudication 
notice by a letters dated in August 2003 and September 2003.                                                                        

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran a 
physical examination in December 2003, obtained a medical 
opinion, and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the appellant 
has not contended otherwise.  Except with regard to the 
issues addressed in the remand section of this decision, VA 
has met the duty to assist the veteran. 
   
With regard to the issues addressed on the merits in this 
decision, VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced 
by a decision on the claim at this time.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension and psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Idiopathic thrombocytopenia
The veteran's service medical records, including his November 
1964 separation examination, fail to show any findings 
attributed to idiopathic thrombocytopenia.  

The first medical evidence of the disorder is dated September 
1995 (more than 30 years after service).  The evidence 
consists of two treatment reports from Dr. B.L.H. of the 
Paris (Texas) Regional Cancer Center.  The first treatment 
report explicitly states that the veteran "has no known 
history of blood disorder.  His blood was last checked 
approximately one year ago and it was apparently normal."  
He was noted to have had a recent platelet count of 7,000.  
The remainder of his complete blood count (CBC) was 
unremarkable.  He complained of occasionally noting blood in 
his stools; but stated that it has not been a problem lately.  
He notices the blood after an exceptionally enthusiastic 
drinking spree.  He reported a history of alcohol abuse.  

The veteran's examination included repeat CBC that confirmed 
a platelet count of 7,000.  His white count and hemoglobin 
were both normal.  Dr. B.L.H. opined that the veteran has 
idiopathic and probably acute thrombocytopenia.  He was 
placed on steroids.  Dr. B.L.H. stated that the veteran's 
platelet count was life-threateningly low, and advised 
hospitalization.  The veteran declined the recommendation; 
but agreed to return the next day for a repeat platelet 
count.  He also agreed that he would discontinue alcohol.  

The second treatment report includes diagnoses of idiopathic 
thrombocytopenia and alcoholism.  His repeat platelet count 
showed an increase to 50,000.  His white count and hematocrit 
were normal and his alcohol level was zero.  Dr. B.L.H. 
informed the veteran that 50% of the time, steroids alone can 
produce long term remissions.  

Treatment reports from the Texas Department of Corrections 
from November 1997 to April 2001, and VA outpatient treatment 
reports dated May 2002 to March 2004 reflect continued 
treatment for idiopathic thrombocytopenia.  There are no 
findings that attribute the disability to service.    

The veteran underwent a VA examination in December 2003.  The 
examiner thoroughly reviewed the veteran's claims file and 
noted that his platelet count in April 2003 had dropped to 
94,000; but had risen to a normal level of 169,000 in 
November 2003.  The veteran had not complained of any 
bruising.  He diagnosed the veteran with idiopathic 
thrombocytopenia with a most recent platelet count that was 
normal.  He noted that the disease does not disable the 
veteran and is not service related.  

The Board finds that there is no competent evidence in the 
record suggesting chronicity or a causal clinical link 
between the veteran's idiopathic thrombocytopenia and 
service; and there were no findings attributed to idiopathic 
thrombocytopenia during service or for nearly 31 years 
following service.

The lack of any post-service medical records until September 
1995 is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
the September 1995 evidence explicitly states that he had no 
history of any blood disorders and that a blood test taken 
just one year earlier had been normal.  As such, the Board 
finds that the preponderance of the evidence weighs against 
the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for idiopathic thrombocytopenia 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Hypertension
The veteran's service medical records, including his November 
1964 separation examination, fail to show any findings 
attributed to hypertension.  His blood pressure upon 
separation from service was 102/66 (sitting), 104/64 
(recumbent), and 110/74 (standing).  Medical examiners did 
not diagnose or otherwise refer to hypertension.   

Treatment reports from the Texas Department of Corrections 
reflect that the veteran was diagnosed with hypertension in 
December 1997.  At that time, his blood pressure was 152/108.  
The treatment report states that the veteran had no history 
of hypertension.  

The veteran continued to receive treatment on an outpatient 
basis with the VA from May 2002 to March 2004.  There are no 
findings that the veteran's hypertension was attributed to 
service.  

The veteran underwent a VA examination in December 2003.  The 
veteran reported that he was diagnosed with hypertension in 
approximately 1990.  The examiner noted that he was under 
treatment for blood pressure control and has had good 
results.  Upon examination, his blood pressure was 116/73, 
which is within normal limits.  

Once again, the lack of any post-service medical records 
until December 1997 is probative to the issue of chronic 
disability.  Moreover, the December 1997 treatment note 
states that the veteran had no history of hypertension.  As 
such, the Board finds that the preponderance of the evidence 
weighs against the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for hypertension must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Psychiatric Disability/PTSD
The veteran's service medical records reflect that in June 
1964, the veteran was seen by a psychiatrist who gave him a 
provisional diagnosis of anxiety reaction.  A July 1964 
consultation report reflects that that the veteran was having 
increasing difficulties adjusting to life in the service.  He 
reported having an increase in nervousness, palpitations, 
sweating, and dizziness.  He has felt depressed and had 
considered suicide or unauthorized absence when the pressure 
became unbearable.  He distrusts almost everyone and has 
virtually no friends.  He was apprehended three weeks prior 
to the consultation and admitted that he was drinking 
(despite being a minor).  He reported hearing strange noises 
like a baby crying.  While on watch duty, he occasionally 
mistakes inanimate objects for birds and cats.  He has 
trouble concentrating and his memory is not as good as it 
was.  Past history revealed that he was the only boy of four 
children; that he usually prefers to be by himself; and that 
he has only had one close friend in his whole life.  Mental 
status examination revealed slowed speech, flattening of 
affect, and occasional loosening of associations.  He denied 
any delusions or bizarre thoughts.  The examiner's impression 
was that the veteran had schizoid personality with depressive 
features.  He was of the opinion that this emotional problem 
existed prior to entering the service and has not been 
aggravated by any condition of service.  Although the 
diagnosis rendered the veteran unfit for retention in the 
U.S. Marine Corps; he was still considered to be fully 
mentally competent.  He was not deemed to constitute a menace 
to himself or others, and was not likely to become a pubic 
charge.  

The veteran's November 1964 separation examination yielded 
normal findings, to include normal psychiatric findings.  

The next medical evidence in the claims file consists of a 
November 1997 general examination performed at the Texas 
Department of Criminal Justice Health Services.  No 
psychiatric findings were noted.  In January 1998 (while the 
veteran was incarcerated) he was assessed with depression.  
There was no indication of any continued treatment while in 
prison (progress reports through April 2001).  

The veteran was asked to complete a PTSD questionnaire.  He 
stated that prior to entering the service, he rarely drank; 
but that he started drinking heavily in service due to the 
verbal and physical abuse that was part of his training.  He 
reported being forced to do knee bends and knee drops until 
he dropped.  He stated that he was kicked by a corporal.  He 
reported racial slurs.  He reported being afraid of dying.  
He stated that one night he "barely missed being in 
explosive accident."  He reportedly became an alcoholic 
while in service, and has remained one ever since.

VA outpatient treatment reports dated May 2002 through July 
2003 reflect that the veteran was treated for alcohol abuse 
and depression or possible cognitive disorder.  

The veteran underwent a VA examination in December 2003.  He 
stated that he left the service after just ten months because 
he was having mental problems.  He stated that he lost a 
grandmother, and that his mother had died.  He also reported 
that the drill instructors were very hard, and there was a 
lot or racial prejudice going on.  He reported that he 
couldn't cope; it affected his judgment; and he lost respect 
for authority.  

The veteran stated that after he left the service, he worked 
with his father, who had business in liquor and construction.  
He stated that he began to drink while he was in the service.  
Once he got out of service, he was arrested for intoxication; 
had nightmares; shot at someone after they shot him in the 
foot; and ended up in prison for two years.  He drank while 
he was in prison; returned home for about eight months; then 
ended up in prison in Illinois from 1972 to 1979.  He 
subsequently got married and had a daughter.  He then got 
divorced and remarried, where he had two more children (and 
eventually a grandchild).  He stated that he does not work; 
and that he is in an alcohol program.  He reported that he 
has nightmares; and that he takes medication for pain and 
sleep.  He stated that sometimes he sees gunfire at night in 
his dreams.  He stated that he is getting a divorce; and that 
he has no income.  He reported a poor appetite; poor sleep; 
nightmares; stress; and depression (including crying).  He 
denied any thoughts of suicide.  

Upon examination, the veteran was able to give the date; and 
he named Presidents Bush, Clinton, and Reagan.  He did not 
know the governor of Texas or his social security number.  He 
was able to subtract $2.50 from $20.  He did similarities and 
differences poorly.  He did proverbs fair.  He recalled three 
out of three items he had been asked to remember for short 
term memory.  He was pleasant; cooperative; goal oriented; 
and oriented to time, place, and person.  He could organize 
and express himself.  He spoke normally.  At times, answers 
to questions seemed to be a real struggle for him.  Affect 
was blunted and mood was mildly down.  He denied 
hallucinations or hearing voices.  The examiner reported that 
the veteran appeared competent; but that he [the examiner] 
questioned the veteran's ability to hold up.  The examiner 
diagnosed alcohol dependency; and chronic dysthymia, mild, 
that may be secondary to alcoholism.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  A diagnosis of 
PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).

The Board notes that there is no evidence in the record that 
the veteran served in combat nor is the veteran claiming that 
he served in combat or that his PTSD is related to combat.  
As it is not shown that the veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 
128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).

The Board notes that the veteran's alleged stressors have 
been vague and unverifiable.  They include physical and 
verbal abuse that constituted boot camp training; and 
generalized racist remarks.  The veteran submitted a lay 
statement from B.R.B. dated September 2003.  However, the 
statement only attested to the veteran's current condition, 
and the fact that B.R.B. often takes care of him.  It was not 
sufficient to verify any of the veteran's alleged stressors.  
Moreover, the Board notes that the veteran has never been 
diagnosed with PTSD.  As such, the Board finds that the 
preponderance of the evidence weighs against a finding of 
service connection for PTSD.

In regards to other psychiatric disabilities, the Board notes 
that the veteran showed no signs of any psychiatric 
disabilities upon entering service, and that his separation 
examination was also normal.  There is a report that the 
veteran saw a psychiatrist in June-July 1964 and was 
diagnosed with schizoid personality with depressive features.   

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service. 38 U.S.C.A. 
§§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- 
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits. 
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

The Board finds that the most probative medical evidence 
regarding the psychiatric symptoms that the veteran exhibited 
in June-July 1964, is the July 1964 psychiatric report.  The 
examiner at the time was of the opinion that the veteran had 
a schizoid personality with depressive features.  He 
specifically stated that "his emotional problem existed 
prior to entering the service and has not been aggravated by 
any condition of service."  

The Board notes that although the veteran was given a 
provisional diagnosis of anxiety reaction, he was ultimately 
diagnosed as having a personality disorder.  No other 
psychiatric diagnosis was rendered.  Congenital or 
developmental defects such as personality disorders are not 
diseases or injuries for the purposes of service connection.  
38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  Moreover, since service connection for 
a personality disorder must be denied as a matter of law; in 
service aggravation of that personality disorder is 
irrelevant.

In addition, the Board acknowledges that the veteran's 
discharge from service was based on a diagnosis rendered by a 
psychiatrist.  However, the veteran's November 1964 discharge 
examination certified that the veteran demonstrated 
clinically normal psychiatric health and no pertinent 
abnormalities were noted nor did the veteran report any 
complaints of psychiatric symptoms or any manifestations of a 
mental disorder.  This suggests that neither the veteran nor 
trained medical professionals believed that the veteran 
suffered from a psychiatric disability or mental disorder at 
the time of discharge from service.

There is also no diagnosis of any chronic acquired 
psychiatric disorder for many years after service.  Nothing 
was noted on the veteran's separation examination, or in his 
November 1997 examination report at the Texas Department of 
Corrections.  There is no evidence suggesting any diagnosis 
of any psychiatric disorder until a single treatment note 
diagnoses the veteran with depression in January 1998 
(approximately 34 years after service).  This lengthy period 
without evidence of pertinent treatment, diagnosis, or 
complaint weighs against the claim. See Maxson v. Gober, 230 
F.3d 1330 (Fed.Cir. 2000).

The Board is thus presented with an evidentiary record which 
shows a personality disorder; but not a psychiatric 
disability or mental disorder during service, at the time of 
discharge from service, or for nearly 34 years following 
service.  The Board acknowledges that, by advancing this 
claim, the veteran himself may be asserting that he currently 
suffers from a psychiatric disability or mental disorder 
linked to his service.  However, while the veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.

As such, the Board finds that a preponderance of the evidence 
is against the claim for service connection for a psychiatric 
disability.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for mental stress/PTSD must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Alcoholism
For purposes of this case it should be noted here that 
personality disorders as such are not diseases or injuries 
within the meaning of applicable legislation. 38 C.F.R. 
§ 3.303(c).  Moreover, Congress has determined that VA 
compensation may not be paid for disability due to alcohol 
abuse.  38 U.S.C.A. §§ 105(a), 1110, 1131.

The veteran maintains that he suffers from a disease called 
alcoholism.  However, 38 U.S.C.A. § 1131 states that "no 
compensation shall be paid if the disability is the result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs."  The veteran's claim based on alcohol abuse, is 
therefore precluded by law.  See Sabonis v. Brown, 6 Vet.App. 
426 (1994) (in the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law); see also 38 U.S.C.A. § 3.105(c).

The Board acknowledges that the United States Court of 
Appeals for the Federal Circuit has held that the statutory 
provisions, when read in light of its legislative history, 
does not preclude a veteran from receiving compensation for 
alcohol or drug-related disabilities arising secondarily from 
a service-connected disability, or from using alcohol or 
drug-related disabilities as evidence of the increased 
severity of a service-connected disability.  Allen v. 
Principi, 237 F. 3d 1368 (Fed.Cir. 2001). However, in the 
present case the veteran is only service connected for 
degenerative joint disease of the right knee.  There has been 
no evidence (or even any contention) that his alcoholism is 
secondary to this disability.  As such, there is no avenue 
for considering service connection on a secondary basis.
 



ORDER

Entitlement to service connection for idiopathic 
thrombocytopenia, for hypertension, for psychiatric 
disability/PTSD, and for alcoholism is not warranted.  To 
this extent, the appeal is denied. .   


REMAND

Orthopedic Disabilities
In the veteran's February 2004 notice of disagreement, he 
suggested that his orthopedic disabilities might be related 
to his service connected right knee disability.  The Board 
notes that the December 2003 VA examiner did not address the 
issue of secondary service connection.  As such, the Board 
finds that the veteran in entitled to a new VA examination 
for the purpose of determining the nature and etiology of the 
veteran's disabilities, to include whether they were caused 
or aggravated by the veteran's service connected degenerative 
joint disease of the right knee.  

Headaches; bilateral hand disability
The Board notes that the RO sent out two VCAA letters to the 
veteran.  However, neither of these letters was specific to 
the issues of service connection for a bilateral hand 
disability or service connection for headaches.  The Board 
finds that the veteran is entitled to proper VCAA notice 
before it can render a decision on the issues.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran 
with an appropriate VCAA notice letter 
with regard to the issues of entitlement 
to service connection for headaches and a 
bilateral hand disability.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), and the 
Dingess/Hartman decision, including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, to include the need to submit 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).
     
2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, etiology and 
severity of the veteran's left knee 
disability; right and left foot 
disabilities; left ankle disability; 
bilateral leg disability; and 
degenerative joint disease of the back, 
left hip and right hip.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records and post-service medical records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
examiner should opine whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any disability 
was by service, to include whether any 
disability was caused, or aggravated by, 
his service connected degenerative joint 
disease of the right knee.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be remanded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


